DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant’s preliminary amendment filed on 07/03/2019 is acknowledged.
Claims 1, 5-6, 9-10, 13-14, 17-21, 23-25, 28-30, 32-34, 36-38, 42, 44-47 and 49 are pending. 



Restriction Requirement

3. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

I. Claims 1, 5-6, 9-10, 13-14, 17-21 and 23-25, drawn to a PD1-41BBL fusion protein characterized by a single amino acid linker between said PD1 and said 41BBL, a PD1 amino acid that is 123-166 amino acids in length, a PD1 amino acid sequence comprising SEQ ID NO: 2, and/or being in a form of at least a homo-trimer; and to a polynucleotide encoding the fusion protein, a host cell comprising the polynucleotide, and a method of producing the fusion protein from the host cell.

II. Claims 28, 30, 32, 37-38 and 42, drawn to a method of treating a disease comprising administering to a subject the PD1- 41BBL fusion protein of Group I.

III. Claim 29, drawn to an article of manufacture identified for the treatment of a disease that can benefit from activating immune cells comprising a packaging material packaging a therapeutic agent for treating said disease; and a PD1-41BBL fusion 

IV. Claims 33-34, 36 and 49, drawn to a method of treating cancer comprising administering to a subject in need thereof an anti-cancer agent; and a PD1-41BBL fusion protein, a polynucleotide encoding same, or a nucleic acid construct encoding same.

V. Claims  33-34, 36 and 49, drawn to a method of treating cancer comprising administering to a subject in need thereof an anti-cancer agent; and a host cell expressing a PD1-41BBL fusion protein.

VI. Claims 44-46, drawn to a method of activating immune cells, the method comprising in-vitro activating immune cells in the presence of a PD1-41BBL fusion protein, a polynucleotide encoding same, a nucleic acid construct encoding same or a host cell expressing same.

VII. Claim 47, drawn to a method comprising adoptively transferring immune cells activated by the method of Group VI to a subject in need thereof.

In accordance with 37 CFR 1.499, Applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).


4. The inventions listed as Groups I-VII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 



The technical feature linking Groups I-VII is a PD1-41BBL fusion protein.

Schreiber teaches a PD1-41BBL fusion protein (e.g. [0052], [0070]), thereby anticipating the technical feature linking Groups I-VII

Since the teachings of prior art anticipate the technical feature linking Groups I-VII, the claimed inventions do not contribute a special technical feature when viewed over the prior art.  Therefore, they do not have a single general inventive concept, and thus lack unity of invention.


5. The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.


6. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 5712723181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ILIA I OUSPENSKI/            Primary Examiner, Art Unit 1644